Title: From Alexander Hamilton to James McHenry, 10 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 10 1800
          
          Enclosed is a letter from Lieutenant Philemon C. Blake offering a resignation of his commission. If it is accepted, it will be necessary to appoint another person to act as Pay & Quarter Master to the detachment under the command of Major Cass—The Major strongly recommends Lieut. Jacob Wilson for the purpose—I request your sanction to the nomination—
          It appears from a letter which I have just received from Mr. Meminger that he has been promoted to a captaincy. It becomes necessary therefore to appoint some other person to act as Pay Master to the second regiment of Artillerists—
          Lt. Woolstonecraft has been mentioned to be by Capt Meminger, and the information which I have received respecting him from various quarters leaves no doubt with me of his fitness for the post—
          It appears from this circumstance that there have been some recent promotions—I request to be informed of them
           S of War— 
        